
	
		I
		111th CONGRESS
		1st Session
		H. R. 1642
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Larson of
			 Connecticut (for himself and Mr. King of
			 New York) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide loans and grants for fire sprinkler
		  retrofitting in nursing facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Nursing Facility Fire Safety Act of
			 2009.
		2.Findings and
			 Sense of Congress
			(a)FindingsCongress
			 finds the following:
				(1)On February 26,
			 2003, a fire at a Hartford, Connecticut, nursing facility without an automatic
			 fire sprinkler system claimed the lives of 16 patients, and on September 27,
			 2003, a fire at a Nashville, Tennessee, nursing home without an automatic fire
			 sprinkler system claimed the lives of 15 patients.
				(2)The National Fire
			 Protection Association finds no record of a multiple death fire in a nursing
			 facility equipped with an automatic fire sprinkler system.
				(3)An estimated 1.5
			 million Americans reside in approximately 16,300 nursing facilities nationwide,
			 an estimated 20 to 30 percent of which lack an automatic fire sprinkler
			 system.
				(4)Many nursing
			 facilities lack the financial capital to install sprinklers on their own and
			 must consider closure as an alternative to taking on large loans or other
			 financing options in order to install sprinklers.
				(5)In a July 2004
			 report, the GAO found that the substantial loss of life in the Hartford
			 and Nashville fires could have been reduced or eliminated by the presence of
			 properly functioning automatic sprinkler systems and that
			 Federal oversight of nursing home compliance with fire safety standards
			 is inadequate.
				(6)Recognizing that
			 automatic fire sprinkler systems greatly improve the chances of survival for
			 older adults in the event of a fire, the National Fire Protection Association,
			 with the support of the American Health Care Association, the fire safety
			 community, and the nursing facility profession, recently adopted requirements
			 for automatic sprinklers in all existing nursing facilities.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)within five years,
			 every nursing facility in America should be equipped with automatic fire
			 sprinklers in order to ensure patient, resident, and staff safety; and
				(2)the Secretary of
			 Health and Human Services (in this Act referred to as the
			 Secretary), acting through the Administrator of the Centers for
			 Medicare & Medicaid Services should—
					(A)adopt a
			 requirement that all nursing facilities be fully sprinklered with the support
			 of the nursing facility industry; and
					(B)ensure that skilled nursing facilities
			 participating in the Medicare program comply with fire safety standards, such
			 as those developed by the National Fire Protection Association in the 2006 Life
			 Safety Code.
					3.Direct loans for
			 fire sprinklers retrofits
			(a)AuthorityNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 establish a program of direct loans to existing nursing facilities to finance
			 the retrofit of the facilities with an automatic fire sprinkler system. Such
			 loans shall be made under terms and conditions specified by the
			 Secretary.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $200,000,000 for fiscal year 2010, $100,000,000 for fiscal
			 year 2011, $75,000,000 for fiscal year 2012, $50,000,000 for fiscal year 2013,
			 and $25,000,000 for fiscal year 2014.
			4.Sprinkler
			 retrofit assistance grants
			(a)AuthorityNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 establish a program to award grants to nursing facilities for the purposes of
			 retrofitting them with an automatic fire sprinkler system. Such grants shall be
			 awarded under terms and conditions specified by the Secretary.
			(b)PriorityIn
			 awarding grants under this section, the Secretary shall give a priority to
			 applications that demonstrate a need or hardship. In determining hardship, the
			 Secretary may take into account factors such as the number of Medicare and
			 Medicaid patients, the age and condition of the facility, and the need for
			 nursing facility beds in the community involved.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each fiscal years 2010 through 2014.
			5.Consultation and
			 evaluation of alternatives
			(a)ConsultationThe
			 Secretary of Health and Human Services shall consult with the Secretary of
			 Housing and Urban Development to determine if there are loan programs or other
			 funds available for retrofitting nursing facilities with an automatic fire
			 sprinkler system in addition to the loans and grants authorized in this
			 Act.
			(b)Evaluation of
			 alternative remedial actionsThe Secretary may evaluate, in
			 unique circumstances, where a nursing facility may not have an adequate
			 structure to retrofit the entire facility with an automatic fire sprinkler
			 system within a reasonable timeframe. In such an instance, the Secretary shall
			 work with representatives of the facility to identify other remedial actions
			 that may include retrofitting a majority of the facility with such a system,
			 construction timeframes for a new or remodeled facility, or other
			 actions.
			
